Citation Nr: 0918459	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  06-11 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty service from June 1978 to 
June 1981.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs ("VA") Regional Office 
("RO") in St. Louis, Missouri, which denied the Veteran's 
claims for service connection for bilateral hearing loss and 
tinnitus.

In September 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Louis RO.  A 
transcript of that proceeding has been associated with the 
claims file.

In October 2008, the Board remanded the Veteran's claims for 
further development, specifically to obtain another VA 
audiology examination.  This was accomplished, and in 
December 2008, the VA Appeals Management Center issued a 
Supplemental Statement of the Case ("SSOC"), which 
continued to deny the Veteran's claims.  The claims folder 
has been returned to the Board for further appellate 
proceedings.


FINDINGS OF FACT

1.  The Veteran does not have a current hearing loss 
disability according to VA standards.

2.  The greater weight of the evidence of record establishes 
that the Veteran's current tinnitus is not causally related 
to a disease, injury or event in service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.304(b), 3.307, 3.309(a), 3.385 
(2008).

2.  The Veteran's current tinnitus was neither incurred in, 
nor aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) ( 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), however, the requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim, was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini, effective May 30, 2008). 
In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated March 2004 
and October 2008.  The RO informed the appellant of the types 
of evidence needed in order to substantiate his claims for 
service connection; the division of responsibility between 
the appellant and VA for obtaining the required evidence; and 
the RO requested that the appellant provide any information 
or evidence in his possession that pertained to such claims.  
38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned 
if service connection was awarded.

The Board notes that the Veteran was given appropriate notice 
according to Dingess in the October 2008 letter.  To the 
extent there was any error in such notice, since the Board 
has concluded that the preponderance of the evidence is 
against the claims for service connection, any questions as 
to the appropriate disability ratings or effective dates to 
be assigned, in regards to these matters, are rendered moot.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

b.) Duty to Assist  

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, VA Medical Center 
("VAMC") records and VA examination reports dated May 2004, 
September 2005 and November 2008.  Additionally, the claims 
file contains the Veteran's statements in support of his 
claims.  The Veteran has not referenced any other outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to his claims.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claims.  Accordingly, the 
Board will proceed to a decision on the merits.

II.  Applicable laws and regulations

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).
In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008).

Additionally, service connection for organic diseases of the 
nervous system, such as hearing loss, may be established on a 
presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. 
§§3.307(a)(3), 3.309(a) ( 2008).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

III. Analysis

The Veteran contends that he currently has a bilateral 
hearing loss and tinnitus as a


result of service.  Specifically, he claims that his 
occupation as a combat engineer exposed him to noise from 
explosions and other forms of acoustic trauma, which now 
impact his ability to communicate and concentrate.  (See 
Notice of Disagreement, November 2004.)  

As an initial matter, the Board notes that the Veteran's June 
1978 service enlistment examination report and medical 
history report are both missing from the claims folder.  

In this regard, a veteran who served during a period of war, 
or after December 31, 1946, will be considered to have been 
in sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior to service and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b) (2008).  In order to rebut the presumption of 
soundness at service entry, there must be clear and 
unmistakable evidence showing that the disorder preexisted 
service and was not aggravated by service.  VAOPGPREC 3-2003 
(July 16, 2003).  As there is no competent evidence of record 
to suggest that the Veteran had any hearing loss disorders at 
service enlistment (including no allegations of such by the 
Veteran himself), the Board finds that the presumption of 
soundness attaches.  

An April 1981 service treatment record, however, reveals that 
he was seen in the family clinic with complaints of 
difficulty hearing.  However, he specifically denied 
tinnitus.  While he told the examiner that he worked in 
demolitions, he also said that he used hearing protection.  
Upon examination, the Veteran was found to have a moderate 
amount of  cerumen (ear wax) in his ears.  The assessment was 
"subjective hearing [loss], suspected secondary to 
cerumen."  During his May 1981 separation examination, he 
underwent an audiogram, which reflected the following 
puretone thresholds:






HERTZ




500
1000
2000
3000
4000
RIGHT
25
35
20
30
35
LEFT
25
20
25
25
20

The results of this test revealed mild to moderate high 
frequency hearing loss in the right ear, but normal hearing 
in the left.  (See VA examination, September 2005.)  However, 
there was no evidence that the Veteran complained of, or was 
diagnosed with tinnitus.

The Veteran's claims folder contains VAMC treatment records, 
dated June 1992 to November 1995, and May to June 2003, 
showing that he received treatment for various psychological 
problems.  However, there are no treatment records showing 
that he complained of, sought treatment for, or was diagnosed 
with any further hearing problems until January 2004, when he 
applied for VA compensation benefits.  

In May 2004, the Veteran was afforded a VA audiology 
examination, in which he reported experiencing ringing in his 
right ear that he said he first noticed about six or seven 
years earlier, and that occurred about three times per month.  
The examiner noted that during the evaluation, the Veteran 
failed to cooperate with him, and was instructed several 
times on proper examination procedures without improvement.  
The examiner asserted that the Veteran displayed a "hostile 
and combative attitude" toward the examiner when cerumen was 
removed from his left ear canal prior to the test, even after 
the examiner apologized for any discomfort the procedure may 
have caused.  (See VA examination report, May 2004.)  As a 
result, the examiner did not report the test results, which 
he said were regarded as unreliable and inadequate for rating 
purposes.  He noted that pure tone results were believed to 
be artificially elevated, as they were not in agreement with 
speech test results, specifically, poor SRT/PTA agreement, 
and good to excellent speech recognition scores at a level 
below pure tone thresholds.  With regard to tinnitus, the 
examiner opined that it was less likely than not that the 
Veteran's disorder was related to his military service 
because he said that it began six to seven years earlier, 
which was many years after separation from service.  The VA 
examiner also noted that he had not reviewed the Veteran's 
claims folder.

Based on the problems incurred during the first evaluation, 
including the fact that the claims folder was not reviewed, 
the Veteran was afforded a second VA audiology examination in 
September 2005.  The Veteran again said that he had been 
exposed to acoustic trauma during service, but now added that 
he had worked for two years in construction after service, 
and had been exposed to saws, drills and compressors.  He 
said that he had been exposed to no recreational noise.  When 
asked about his tinnitus, he now claimed that the condition 
had existed for 20 years.  He also claimed that he 
experienced the phenomenon two to three times per day for 
five to ten minutes.  After attempting to administer the 
test, the VA examiner concluded that the Veteran's organic 
hearing level could not be determined because his responses 
were inconsistent and there was significant discrepancy 
between admitted speech reception thresholds and his 
responses to pure tone.  The examiner specifically noted that 
the Veteran's initial responses to pure tone stimuli were 
suggestive of a mild to moderate hearing loss in the right 
ear.  The admitted speech reception thresholds were 22 
decibels HL on the right, and 23 decibels HL on the left, 
which indicated significantly better hearing in both ears.  
Again, the examiner repeated instructions as to the proper 
method of response, but noted that repeated pure tone 
threshold measurement was done without any improvement in the 
Veteran's responses.  Word recognition testing was done at 40 
decibels HL.  The Veteran's word recognition scores were 82 
percent on the right, and 88 percent on the left.  The 
examiner noted that he found it difficult to understand how 
the Veteran could achieve such word recognition scores 
considering that the presentation level was either inaudible 
to him, or the speech could barely be audible by the Veteran 
had his response to pure tone stimuli been valid.  He 
concluded that until a valid response on the Veteran's 
hearing could be obtained, it was not possible to make any 
statement with respect to service connection for bilateral 
hearing loss or tinnitus.  However, he did note that noise-
induced tinnitus is expected to be of a constant nature, 
rather than occurring, as the Veteran had claimed, 
intermittently and lasting five to ten minutes.

In September 2008, the Veteran testified at a hearing before 
the Board.  With regard to post-service occupational noise 
exposure, contrary to his statement during the 2005 VA 
examination, in which he claimed that he had been exposed to 
noise during construction work, he now said that he had 
worked as a forklift operator in a noise-free warehouse for 
twenty years and had not been exposed to any work-related 
noise.  (See also VA examination report, November 2008.)  He 
also now claimed that he first began to notice ringing in his 
ears "about a week or so" after he got out of service and 
that it was constant.  (Board hearing transcript, September 
2008.)  

In November 2008, the Veteran was given a third VA audiology 
evaluation, which reflected the following puretone 
thresholds:



HERTZ




500
1000
2000
3000
4000
RIGHT
20
20
20
30
15
LEFT
20
20
25
25
00

Speech recognition ability was 100 percent for the right ear, 
and 100 percent for the left ear.  As such, the criteria for 
hearing loss as described under 38 C.F.R. § 3.385 were not 
met for either the right or left ear, as the auditory 
threshold did not reach a level of 40 decibels or greater for 
any of the frequencies, the auditory thresholds for at least 
three of the frequencies were not 26 percent or greater, and 
speech recognition ability was not less than 94 percent.  The 
VA examiner noted that the test revealed excellent speech 
recognition and normal hearing sensitivity in the right ear, 
except for a mild loss at 3 kHz, and excellent speech 
recognition and normal hearing sensitivity in the left ear.  
He found that while the mild hearing loss in the right ear at 
3 kHz was not clinically normal, it did not meet the criteria 
for a hearing disability under VA regulations.  Instead, he 
opined that the results suggested that the mild right ear 
hearing loss noted at service separation in 1981 was 
temporary and had resolved, or either called into question 
the validity of the 1981 results.  
Regarding the claimed tinnitus, the examiner noted that 
during the first audiology examination in May 2004, the 
Veteran claimed that the condition began six or seven years 
earlier, but cited a completely different timeframe in a 
later statement.  He also noted that one month prior to 
separation, the Veteran had denied the existence of tinnitus, 
and there were no clinical findings at separation.  He opined 
that as a result of his conflicting statements, it was less 
likely than not that the Veteran's tinnitus is related to his 
active duty service.  

Based on a review of the complete claims folder, the Board 
concludes that the evidence of record is against granting the 
Veteran's claim of service connection for bilateral hearing 
loss.  As noted above, the threshold requirement for service 
connection to be granted is competent medical evidence of the 
current existence of the claimed disorder.  See Degmetich v. 
Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  In this case, the Veteran does not 
currently have a hearing loss disorder according to VA 
standards.  See 38 C.F.R. § 3.385 (2008).  During the 
November 2008 audiology examination, the VA examiner found 
that although the Veteran's mild hearing loss in the right 
ear at 3 kHz was not clinically normal, it did not meet the 
criteria for a hearing disability under VA regulations, which 
requires an auditory threshold finding of 40 decibels or 
greater in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz, or an auditory threshold finding of 26 decibels or 
greater for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz.  In addition, the Veteran's speech 
recognition was 100 percent bilaterally.   

In this case, the medical evidence of record establishes that 
although the Veteran complained of a right ear hearing loss 
during service in April 1981, upon physical examination of 
his ear, the examiner noted the presence of cerumen and 
diagnosed him with a "subjective hearing [loss], suspected 
secondary to cerumen."  (See service treatment record, April 
1981.)  One month later, during an audiogram at separation, 
the Veteran was found to have a mild to moderate high 
frequency hearing loss in the right ear.  However, following 
separation from service, there is no competent evidence to 
suggest that the Veteran sought treatment for, or was 
diagnosed with any hearing problems until he applied for 
service connection for bilateral hearing loss in January 
2004, nearly 23 years later.  As noted, the only reliable VA 
audiological examination of record, which was conducted in 
November 2008, did not show a current hearing loss 
disability.  Thus, despite the Veteran's audiogram results at 
separation, which revealed a hearing loss in the Veteran's 
right ear, the greater weight of the competence evidence is 
against finding that the Veteran had a chronic hearing loss 
disability that manifested within one year of separation from 
service.  As such, service connection for bilateral hearing 
loss on a presumptive basis is also not warranted.  

With regard to the Veteran's claim of service connection for 
tinnitus, the Board notes that during the April 1981 
examination in service, the Veteran specifically denied 
having tinnitus; there was also no finding of the condition 
during the May 1981 separation examination.  During the May 
2004 VA examination, the Veteran told the examiner that he 
had been experiencing intermittent tinnitus three times per 
month for the past six or seven years.  However, during the 
September 2005 VA evaluation, he said that he had experienced 
tinnitus two to three times per day, five to ten minutes at a 
time, for the past 20 years.  During the September 2009 Board 
hearing, the Veteran changed his statement again, testifying 
that he had experienced a constant ringing in his ears that 
began one week after separation from service.  (See Board 
hearing transcript, September 2008.)  During the November 
2008 VA evaluation, the examiner noted that he had reviewed 
the complete claims folder, including the lack of any 
complaints or a diagnosis of tinnitus during service, as well 
as the previous VA examination reports and Board hearing 
transcript, and concluded that based on the evidence, 
including the Veteran's numerous conflicting statements, it 
was less likely than not that his current tinnitus is related 
to his active duty service.  The Board agrees.  Given the 
specific negative findings during service and at service 
separation, the contradictory history provided by the 
Veteran, as well as the lack of any evidence that the Veteran 
ever complained of, or sought treatment for the disorder 
prior to applying for VA benefits in January 2004, the Board 
finds that service connection for tinnitus is not warranted.

In reaching this conclusion, the Board has considered the 
Veteran's lay statements that his tinnitus is a result of 
active duty service.  The Court has repeatedly held that a 
veteran is competent to describe symptoms of which he or she 
has first-hand knowledge.  See Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002).  The Board finds that tinnitus, and 
its associated symptoms, is the type of condition that the 
Veteran is competent to describe.  See Barr v Nicholson, 21 
Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  However, competency must be distinguished 
from weight and credibility, which are factual 
determinations, going to the probative value of the evidence, 
for the adjudicator.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997).  In light of the contrary reports offered by the 
Veteran as to the onset and frequency of his symptomatology, 
as well as his variant statements concerning his occupational 
noise exposure following service, the Board finds that there 
is no credible evidence of a continuity of symptomatology 
since service.

In summary, the Board finds that the credible and competent 
evidence establishes that the Veteran does not have a current 
bilateral or unilateral hearing loss disorder, and that the 
Veteran's current tinnitus is not related to his active duty 
service.  In arriving at the decision to deny the claim, the 
Board has considered the applicability of the "benefit-of-
the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b).  
However, as there is not an approximate balance of evidence, 
that rule is not applicable in this case.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


